DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The pre-amendment of 2/12/2021 including amendments to the claims and specification is received. Claims 1-10 and 16-20 are cancelled, claims 11, 13, and 14 are amended, claims 21-24 are new and claims 11-15 and 21-24 are pending.  Note that the last set of claims for the parent application 15/707,938 ended with claim 21 such that any new claims for the present application should start with claim 22. 

Specification
The disclosure is objected to because of the following informalities: please insert --now U.S. 10,932,512-- after “15/707,938” in paragraph [0001].  Paragraph [0056] please delete “1806” and replace with --1906--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ballistic size-adjusting mechanism comprising a double-sided sew flange, a strap coupled to an inner surface of the perimeter of the cap via the double-sided sew flange and a fixed loop structure directly coupled to an outer surface of the perimeter of the cap, the strap comprising a hook adapted to be inserted into a selected loop of the fixed loop structure, and the double-sided sew flange including a first slot and a second slot disposed on opposing terminating ends of the double-sided sew flange from one another (claim 11), the hook coupled to a first terminating end of the strap and the double-sided sew flange is coupled directly to a second terminating end of the strap, opposite the first terminating end of the strap, via the first slot (claim 12), the double-sided sew flange directly coupled to the inner surface of the perimeter of the crown at the second slot (claim 13), and elastomeric strap inserted in and attached directly to the second slot of the double-sided sew flange, the strap coupled to the inner surface of the perimeter of the crown(claim 14),  must be shown or the feature(s) canceled from the claim(s).  The details of claims 21 and 22 are also not shown in Figures 11A-C.  It is noted that the only embodiment disclosed in the specification as “ballistic” is Figures 11A,B,C.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  line 1- delete “first the” and insert --the first--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 depends from claim 11 and recites the “first the slot and the second slot of the double sided sew flange form an “H” bracket with the first slot forming a top opening of the “H” bracket and the second slot forming a bottom opening of the “H” bracket, and an internal body of the double-sided sew flange forming a crossbar of the “H” bracket, the internal body extending from the top opening to the bottom opening”. Claim 22 depends from claim 11 and recites the ballistic size-adjusting mechanism is centered at a rear of the headwear (the specification discloses mechanism 1902 as “substantially centered in the rear of hat 1900”). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-15 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 11 recites in part, the ballistic size-adjusting mechanism comprising a double-sided sew flange in combination with a strap coupled to the inner surface of the crown via the sew flange and a fixed loop structure directly coupled to the outer surface of the crown.  It’s not clear how the flange structurally relates to the strap and fixed loop structure in that Figures 11A-C to this claimed embodiment don’t provide illustration of this feature and also don’t provide further structural details of the first slot and second slot of the double-sided sew flange forming an “H” bracket. Claim 21 recites details of the first and second slot of the double-sided sew flange in combination with the details of claim 11 such that it’s not clear how the structures correspond with and structurally relate to those of claim 11. 

*Note that the pending claims are free of prior art at this time; however, the claims are replete with indefinite language such that a determination of patentability cannot be made at this time.


Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732